DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Regarding claim 4, replace “the determined transmission-reception pattern” with --the determined time offset--.
Regarding claim 5, replace “the determined transmission-reception pattern” with --the determined time offset--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,153,853 B2 in view of Chae (US 2019/0052411 A1).  Claims 1-20 of U.S. Patent No. 11,153,853 B2 disclose an apparatus for determining transmission reception pattern having an offset value for ACK/NACK transmission.  Claims 1-20 of U.S. Patent No. 11,153,853 do not disclose that offset value is preconfigured per sidelink resource pool.  Chae discloses sidelink resource pool for D2D communication (Fig. 8b).  Chae further discloses that ACK/NACK transmissions, configured within data pool, are transmitted at a time (Fig. 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-20 of U.S. Patent No. 11,153,853 B2 to include ACK/NACK transmission according to resources of data pool, as suggested by Chae, to indicate whether transmissions are successful or not.
Conclusion
Lei (US 2016/0037512 A1) discloses scheduling timing for UE D2D.
Chae et al (US 2016/0219641 A1) discloses D2D communication.
Lee et al (US 2017/0214497 A1) discloses D2D transmission.
Baghel et al (US 2017/0208638 A1) discloses rate control for D2D relay communication.
Yu et al (US 2020/0106539 A1) discloses ACK/NACK transmission.
Kim et al (US 2019/0174530 A1) discloses V2X communication.
Kim et al (EP 3,179,811 A1) discloses D2D communication.
Kim et al (EP 3,182,767 A2) disclose scheduling assignment in D2D communication.
Kim et al (US 2017/0245313 A1) discloses scheduling assignment using resource pool.
Uchiyama et al (US 2021/0105066 A1) discloses resource allocation in D2D system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472